DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 8, the claim recites “wherein the steering wheel angle is matched to a road wheel angle and transitioned to allow a driver to provide directional control of the vehicle”.
It is unclear exactly what occurs when the steering wheel angle is “transitioned”. It is also unclear how this transition allows the intended use of “allow a driver to provide directional control of the vehicle”.
In other words, after the steering wheel angle is “matched to a road wheel angle”, it is unclear if the “transitioned” limitation requires some change of the steering wheel angle, and if so, it is unclear why the transition occurs and it is unclear what new value of a steering wheel angle results from the transition, and it is unclear how such a new value is calculated and based on what data, if any.
Therefore, the claim is unclear.

As per Claim 12, the claim recites “wherein the steering wheel angle is matched to a road wheel angle and transitioned to allow a driver to provide directional control of the vehicle”.
It is unclear exactly what occurs when the steering wheel angle is “transitioned”. It is also unclear how this transition allows the intended use of “allow a driver to provide directional control of the vehicle”.
In other words, after the steering wheel angle is “matched to a road wheel angle”, it is unclear if the “transitioned” limitation requires some change of the steering wheel angle, and if so, it is unclear why the transition occurs and it is unclear what new value of a steering wheel angle results from the transition, and it is unclear how such a new value is calculated and based on what data, if any.
Therefore, the claim is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yopp (2015/0088357) in view of Gazit (2013/0002416).

Regarding Claim 1, Yopp teaches the claimed rotational control system for a steering wheel comprising:
a single steering wheel, the entire steering wheel switchable between a rotational condition and a non-rotational condition,…, the rotational condition being rotation of the steering wheel that corresponds to angular displacement of a plurality of road wheels of a vehicle (“…such instructions could indicate, for an operator, whether to move a steering wheel to mimic or approximate vehicle 101 steering…operator preferences concerning positioning a vehicle component or components during autonomous vehicle operation”, see P[0017]);
…; and
a controller in operative communication with the steering wheel …(“…instructions stored in and executed by the computer 105 is an autonomous driving module 106…”, see P[0007] and P[0008]), and the controller configured to allow switching between the rotational condition and the non- rotational condition at any time while the vehicle remains in the autonomous vehicle driving condition (“…preferences specified by a vehicle 101 operator, e.g., in input via the HMI, with respect to movement of components of an autonomous vehicle 101”, see P[0016] and “…the module 106 determines whether to change any of the instructions implemented in the block 220 for positioning a vehicle 101 component or components. For example, a vehicle 101 operator could provide input via an HMI to change such instructions…”, see P[0025]), and see FIG. 2 of Yopp, where autonomous driving occurs at block “240” from the decision of block “230”, and the change in instructions may occur at block “245”, and because the instructions which may be changed include the instructions for causing a steering wheel to move or not move during autonomous driving operations, therefore if a position change is indicated at block “245”, the control loop implements the new position in the current autonomous driving condition at block “240”, and nowhere in the control loop, including blocks “235”, “240” and “245”, is it shown that autonomous driving ceases.
Yopp does not expressly recite the claimed 
a steering wheel angle of the entire steering wheel in a straight ahead position in the non-rotational condition
or the claimed
a steering gear operatively coupled to the plurality of road wheels, the steering wheel and the steering gear electrically coupled to each other
or the bolded portion of the claimed
a controller in operative communication with the steering wheel and the steering gear, the controller configured to control the steering gear independent of the entire steering wheel when the vehicle is in an autonomous vehicle driving condition.
However, as seen in the citations above, Yopp does teach controlling of steering of a vehicle independent of a steering wheel, which can be seen by the fact that autonomous driving may occur with or without the steering wheel mimicking steering operations. Additionally, Yopp teaches “autonomous vehicles can use by-wire systems, such as steering, brakes, accelerator and powertrain to control the movement of the vehicle when in the autonomous driving mode” (see P[0002]).
Furthermore, Gazit (2013/0002416) teaches a steering wheel angle of the entire steering wheel in a straight ahead position in the non-rotational condition (Gazit; “Turning the steering wheel can provide a signal to the autonomous driving ECU 50 to perform a certain maneuver”, see P[0031] and P[0034] and “FIG. 2 shows steering wheel 12 as a single wheel…”, see P[0026] and “…the system may, in any of the mentioned embodiments, provide to the steering wheel some bias, such as spring force, biasing the wheel toward a position, such as a home position (e.g., a 0° position)…facilitating moving toward the home position after the first action to allow the driver to make a distinct second action” (emphasis added), see P[0035], therefore, the steering wheel is biased to a home position or 0° position when the vehicle is in an autonomous mode), a steering gear operatively coupled to the plurality of road wheels (Gazit; “A vehicle includes a steering system 10 including a steering wheel 12, a steering shaft 22, a rack-and-pinion 26, including pinion gear 28 and toothed rack 30, tie rods 32, wheels 34, steering wheel sensors 36, wheel sensors 38, and motor 40”, see P[0024] and FIG. 1), the steering wheel and the steering gear electrically coupled to each other (Gazit; “...instead of steering wheel 70 being directly mechanically connected to rack-and-pinion 26, tie rods 32, and wheels 34, it is connected to these elements through a steer-by-wire ECU 72. Steering wheel sensors 74 detect the movement of the steering wheel 70 and transmit that command to the steer-by-wire ECU 72, which then delivers the command to the steering motor 76 which controls the rack and pinion 26", see P[0050] and FIG. 6), and a controller in operative communication with the steering wheel and the steering gear, the controller configured to control the steering gear independent of the entire steering wheel when the vehicle is in an autonomous vehicle driving condition (Gazit; “…autonomous mode…disengages the clutch 42, disrupts the mechanical connection between the steering wheel 12 and the wheels 34, and engages the autonomous driving ECU (electronic control unit)” (emphasis added), see P[0026]).
Therefore, the limitations not taught by Yopp are directed to steer-by-wire systems which are also cited by Yopp as seen above, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Yopp with the teachings of Gazit, and for the steering wheel angle of the entire steering wheel in a straight ahead position in the non-rotational condition, a steering gear operatively coupled to the plurality of road wheels, the steering wheel and the steering gear electrically coupled to each other, and a controller in operative communication with the steering wheel and the steering gear, the controller configured to control the steering gear independent of the entire steering wheel when the vehicle is in an autonomous vehicle driving condition, as rendered obvious by Gazit, in order to provide for “switching between manual and autonomous steering modes” (Gazit; see P[0002]) and to provide for “a vehicle in autonomous steering mode having steer-by-wire steering” (Gazit; see P[0049]).

Regarding Claim 2, Yopp teaches the claimed rotational control system of claim 1, wherein the controller is part of an autonomous driving assist system capable of determining and controlling directional control of the vehicle (“Generally included in instructions stored in and executed by the computer 105 is an autonomous driving module 106…the module 106 may be used to regulate vehicle 101 speed, acceleration, deceleration, steering…”, see P[0008]).

Regarding Claim 3, Yopp does not expressly recite the claimed control system of claim 2, further comprising a first actuator operatively coupled to the steering gear, the first actuator controlled by the steering wheel in a non-autonomous vehicle driving condition, the first actuator controlled by the autonomous driving assist system in the autonomous vehicle driving condition.
However, Gazit teaches a first actuator operatively coupled to the steering gear, the first actuator controlled by the steering wheel in a non-autonomous vehicle driving condition, the first actuator controlled by the autonomous driving assist system in the autonomous vehicle driving condition (Gazit; “Steering wheel sensors 74 detect the movement of the steering wheel 70 and transmit that command to the steer-by-wire ECU 72, which then delivers the command to the steering motor 76 which controls the rack and pinion 26”, see P[0050] and “in the autonomous mode of steer-by-wire vehicle steering…Signals are sent from sensors 74 to the autonomous driving ECU 50, which directs the steer-by-wire ECU 72”, see P[0051]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Yopp with the teachings of Gazit, and for the system to comprise a first actuator operatively coupled to the steering gear, the first actuator controlled by the steering wheel in a non-autonomous vehicle driving condition, the first actuator controlled by the autonomous driving assist system in the autonomous vehicle driving condition, as rendered obvious by Gazit, in order to provide feedback for a driver (Gazit; see P[0050] cited above), in order to provide for “switching between manual and autonomous steering modes” (Gazit; see P[0002]) and to provide for “a vehicle in autonomous steering mode having steer-by-wire steering” (Gazit; see P[0049]).

Regarding Claim 4, Yopp does not expressly recite the claimed rotational control system of claim 3, further comprising a second actuator operatively coupled to the steering wheel, the second actuator providing tactile feedback to a driver in response to movement of the steering gear and the plurality of road wheels.
However, Gazit teaches a second actuator operatively coupled to the steering wheel, the second actuator providing tactile feedback to a driver in response to movement of the steering gear and the plurality of road wheels (Gazit; “Wheel sensors 78 deliver signals regarding wheels 34 movement to the steer-by-wire ECU 72 which delivers these signals to the feedback motor 80 which then moves the steering wheel 70 to provide feedback to the driver (similarly to the feedback provided by the wheels in a manual steering vehicle)”, see P[0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Yopp with the teachings of Gazit, and for the system to comprise a second actuator operatively coupled to the steering wheel, the second actuator providing tactile feedback to a driver in response to movement of the steering gear and the plurality of road wheels, as rendered obvious by Gazit, in order to provide feedback for a driver (Gazit; see P[0050] cited above), and to provide for “switching between manual and autonomous steering modes” (Gazit; see P[0002]) and to provide for “a vehicle in autonomous steering mode having steer-by-wire steering” (Gazit; see P[0049]).

Regarding Claim 5, Yopp teaches the claimed rotational control system of claim 1, wherein the vehicle is switchable between the autonomous vehicle driving condition and the non- autonomous vehicle driving condition with a mode switching device comprising one of a switch, a button, a handle, and a voice prompt (“…the computer 105 determines whether to commence autonomous driving operations. For example, driver input to commence autonomous driving operations may be requested. If a driver indicates to start autonomous driving operations, then a block 235 is executed next”, see P[0022] and “…a human machine interface (HMI), such as an interactive voice response (IVR) system, a graphical user interface (GUI) including a touchscreen or the like, etc.”, see P[0005]).

Regarding Claim 6, Yopp teaches the claimed rotational control system of claim 1, wherein the steering wheel is switchable between the rotational condition and the non-rotational condition with a rotation switching device comprising one of a switch, a button, a handle, and a voice prompt (“…preferences specified by a vehicle 101 operator, e.g., in input via the HMI, with respect to movement of components of an autonomous vehicle 101”, see P[0016] and “…the module 106 determines whether to change any of the instructions implemented in the block 220 for positioning a vehicle 101 component or components. For example, a vehicle 101 operator could provide input via an HMI to change such instructions…”, see P[0025] and “…a human machine interface (HMI), such as an interactive voice response (IVR) system, a graphical user interface (GUI) including a touchscreen or the like, etc.”, see P[0005]).

Regarding Claim 8, Yopp renders obvious the claimed rotational control system of claim 1, wherein the steering wheel angle is matched to a road wheel angle and transitioned to allow a driver to provide directional control of the vehicle,
where causing a steering wheel to mimic or approximate autonomous vehicle steering as taught by Yopp renders obvious matching a steering wheel angle to road wheel angles, such as by causing a steering wheel to move to an angle which represents a current road wheel angle in a manner consistent with controlling the road wheels using the steering wheel in a manual driving mode as known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to apply the teachings of Yopp to a conventional automobile comprising wheels controlled by a steering wheel in order to allow an operator to control the vehicle.
Furthermore, because Yopp teaches changing instructions which controls the movement of vehicle components such as the steering wheel (“…such instructions could indicate, for an operator, whether to move a steering wheel to mimic or approximate vehicle 101 steering…operator preferences concerning positioning a vehicle component or components during autonomous vehicle operation”, see P[0017]) and also teaches manual operation of components such as the steering wheel (“…the computer 105 may cause to be listed components that will move as if the vehicle 101 was being manually operated and/or a list of components that will not move during autonomous vehicle 101 operations”, see P[0021] and see P[0023]), clearly the steering wheel may be “transitioned” to the state where it may be manually controlled by an operators, or a state “to allow a driver to provide directional control of the vehicle”.

Regarding Claim 9, Yopp teaches the claimed autonomously driven vehicle comprising:
an autonomous driver assist system configured to provide directional control of a vehicle during an autonomous vehicle driving condition (“Generally included in instructions stored in and executed by the computer 105 is an autonomous driving module 106…the module 106 may be used to regulate vehicle 101 speed, acceleration, deceleration, steering…”, see P[0008]);
a single steering wheel, the entire steering wheel switchable between a rotational condition and a non-rotational condition when the vehicle is in the autonomous vehicle driving condition (“…such instructions could indicate, for an operator, whether to move a steering wheel to mimic or approximate vehicle 101 steering…operator preferences concerning positioning a vehicle component or components during autonomous vehicle operation”, see P[0017]),…; and
…, the steering wheel allowed to be manually switched between the rotational condition and the non-rotational condition at any time while the vehicle is in the autonomous vehicle driving condition (“…preferences specified by a vehicle 101 operator, e.g., in input via the HMI, with respect to movement of components of an autonomous vehicle 101”, see P[0016] and “…the module 106 determines whether to change any of the instructions implemented in the block 220 for positioning a vehicle 101 component or components. For example, a vehicle 101 operator could provide input via an HMI to change such instructions…”, see P[0025] and FIG. 2, where autonomous driving occurs at block “240” from the decision of block “230”, and the change in instructions may occur at block “245”, and because the instructions which may be changed include the instructions for causing a steering wheel to move or not move during autonomous driving operations, therefore if a position change is indicated at block “245”, the control loop implements the new position in the current autonomous driving condition at block “240”, and nowhere in the control loop, including blocks “235”, “240” and “245”, is it shown that autonomous driving ceases) with a rotation switching device comprising one of a switch, a button, a handle, and a voice prompt (“…preferences specified by a vehicle 101 operator, e.g., in input via the HMI, with respect to movement of components of an autonomous vehicle 101”, see P[0016] and “…the module 106 determines whether to change any of the instructions implemented in the block 220 for positioning a vehicle 101 component or components. For example, a vehicle 101 operator could provide input via an HMI to change such instructions…”, see P[0025] and “…a human machine interface (HMI), such as an interactive voice response (IVR) system, a graphical user interface (GUI) including a touchscreen or the like, etc.”, see P[0005]), the rotational condition being rotation of the steering wheel that corresponds to angular displacement of the plurality of road wheels (“…such instructions could indicate, for an operator, whether to move a steering wheel to mimic or approximate vehicle 101 steering…operator preferences concerning positioning a vehicle component or components during autonomous vehicle operation”, see P[0017], and see the further explanation of Yopp below regarding the “plurality of road wheels”).
Yopp does not expressly recite the claimed
a steering wheel angle of the entire steering wheel in a straight ahead position in the non-rotational condition
or the claimed 
a plurality of road wheels electrically coupled to the steering wheel and controlled by the autonomous driver assist system in the autonomous vehicle driving condition and controlled by the steering wheel when the vehicle is in a non- autonomous vehicle driving condition.
However, the vehicle of Yopp includes a steering wheel which may be manually operated by an operator (see P[0024]), and also includes a brake pedal (see P[0009]) and autonomous steering (see above citations), although road wheels are not expressly recited by Yopp, clearly the teachings of Yopp may be applied to any well-known vehicle configuration comprising wheels which may be steered manually by an operator operating the steering wheel, where the same wheels will clearly be operated by the autonomous driving module when performing autonomous steering, therefore, these limitations would have been obvious to a person having ordinary skill in the art at the time of the invention in order to achieve manual and autonomous steering for a vehicle.
Furthermore, Gazit (2013/0002416) teaches a plurality of road wheels electrically coupled to the steering wheel and controlled by the autonomous driver assist system in the autonomous vehicle driving condition and controlled by the steering wheel when the vehicle is in a non-autonomous vehicle driving condition (Gazit; “…autonomous mode…disengages the clutch 42, disrupts the mechanical connection between the steering wheel 12 and the wheels 34, and engages the autonomous driving ECU (electronic control unit)” (emphasis added), see P[0026]) and a steering wheel angle of the entire steering wheel in a straight ahead position in the non-rotational condition (Gazit; “Turning the steering wheel can provide a signal to the autonomous driving ECU 50 to perform a certain maneuver”, see P[0031] and P[0034] and “FIG. 2 shows steering wheel 12 as a single wheel…”, see P[0026] and “…the system may, in any of the mentioned embodiments, provide to the steering wheel some bias, such as spring force, biasing the wheel toward a position, such as a home position (e.g., a 0° position)…facilitating moving toward the home position after the first action to allow the driver to make a distinct second action” (emphasis added), see P[0035], therefore, the steering wheel is biased to a home position or 0° position when the vehicle is in an autonomous mode).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Yopp with the teachings of Gazit, and for the vehicle to comprise a plurality of road wheels electrically coupled to the steering wheel and controlled by the autonomous driver assist system in the autonomous vehicle driving condition and controlled by the steering wheel when the vehicle is in a non-autonomous vehicle driving condition, and a steering wheel angle of the entire steering wheel in a straight ahead position in the non-rotational condition, as rendered obvious by Gazit, in order to provide for “switching between manual and autonomous steering modes” (Gazit; see P[0002]) and to provide for “a vehicle in autonomous steering mode having steer-by-wire steering” (Gazit; see P[0049]).

Regarding Claim 10, Yopp does not expressly recite the claimed autonomously driven vehicle of claim 9, further comprising a first actuator operatively coupled to the plurality of road wheels and a second actuator operatively coupled to the steering wheel, the second actuator providing tactile feedback to a driver in response to movement of the plurality of road wheels.
However, Gazit teaches a first actuator operatively coupled to the plurality of road wheels and a second actuator operatively coupled to the steering wheel, the second actuator providing tactile feedback to a driver in response to movement of the plurality of road wheels (Gazit; “Wheel sensors 78 deliver signals regarding wheels 34 movement to the steer-by-wire ECU 72 which delivers these signals to the feedback motor 80 which then moves the steering wheel 70 to provide feedback to the driver (similarly to the feedback provided by the wheels in a manual steering vehicle)”, see P[0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Yopp with the teachings of Gazit, and for the vehicle to comprise a first actuator operatively coupled to the plurality of road wheels and a second actuator operatively coupled to the steering wheel, the second actuator providing tactile feedback to a driver in response to movement of the plurality of road wheels, as rendered obvious by Gazit, in order to provide feedback for a driver (Gazit; see P[0050] cited above), in order to provide for “switching between manual and autonomous steering modes” (Gazit; see P[0002]) and to provide for “a vehicle in autonomous steering mode having steer-by-wire steering” (Gazit; see P[0049]).

Regarding Claim 11, Yopp teaches the claimed autonomously driven vehicle of claim 9, wherein a driver manually switches between the autonomous vehicle driving condition and the non- autonomous vehicle driving condition (“…the computer 105 determines whether to commence autonomous driving operations. For example, driver input to commence autonomous driving operations may be requested”, see P[0022]).

Regarding Claim 12, Yopp renders obvious the claimed autonomously driven vehicle of claim 9, wherein the steering wheel angle is matched to a road wheel angle and transitioned to allow a driver to provide directional control of the vehicle,
where causing a steering wheel to mimic or approximate autonomous vehicle steering renders obvious matching a steering wheel angle to road wheel angles, such as by causing a steering wheel to move to an angle which represents a current road wheel angle in a manner consistent with controlling the road wheels using the steering wheel in a manual driving mode as known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to apply the teachings of Yopp to a conventional automobile comprising wheels controlled by a steering wheel in order to allow an operator to control the vehicle.
Furthermore, because Yopp teaches changing instructions which controls the movement of vehicle components such as the steering wheel (“…such instructions could indicate, for an operator, whether to move a steering wheel to mimic or approximate vehicle 101 steering…operator preferences concerning positioning a vehicle component or components during autonomous vehicle operation”, see P[0017]) and also teaches manual operation of components such as the steering wheel (“…the computer 105 may cause to be listed components that will move as if the vehicle 101 was being manually operated and/or a list of components that will not move during autonomous vehicle 101 operations”, see P[0021] and see P[0023]), clearly the steering wheel may be “transitioned” to the state where it may be manually controlled by an operators, or a state “to allow a driver to provide directional control of the vehicle”.

Regarding Claim 13, Yopp teaches the claimed autonomously driven vehicle of claim 9, wherein the vehicle is switchable between the autonomous vehicle driving condition and the non- autonomous vehicle driving condition with a mode switching device comprising one of a switch, a button, a handle, and a voice prompt (“…the computer 105 determines whether to commence autonomous driving operations. For example, driver input to commence autonomous driving operations may be requested. If a driver indicates to start autonomous driving operations, then a block 235 is executed next”, see P[0022] and “…a human machine interface (HMI), such as an interactive voice response (IVR) system, a graphical user interface (GUI) including a touchscreen or the like, etc.”, see P[0005]).

Regarding Claim 14, Yopp teaches the claimed method of controlling a rotational condition of a single steering wheel comprising:
switching between an autonomous vehicle driving condition and a non- autonomous vehicle driving condition (“…such instructions could indicate, for an operator, whether to move a steering wheel to mimic or approximate vehicle 101 steering…operator preferences concerning positioning a vehicle component or components during autonomous vehicle operation”, see P[0017]),…; and
manually switching between a rotational condition and a non-rotational condition of the entire steering wheel during operation in the autonomous vehicle driving condition (“…preferences specified by a vehicle 101 operator, e.g., in input via the HMI, with respect to movement of components of an autonomous vehicle 101”, see P[0016] and “…the module 106 determines whether to change any of the instructions implemented in the block 220 for positioning a vehicle 101 component or components. For example, a vehicle 101 operator could provide input via an HMI to change such instructions…”, see P[0025] and FIG. 2, where autonomous driving occurs at block “240” from the decision of block “230”, and the change in instructions may occur at block “245”, and because the instructions which may be changed include the instructions for causing a steering wheel to move or not move during autonomous driving operations, therefore if a position change is indicated at block “245”, the control loop implements the new position in the current autonomous driving condition at block “240”, and nowhere in the control loop, including blocks “235”, “240” and “245”, is it shown that autonomous driving ceases) with a rotation switching device comprising one of a switch, a button, a handle, and a voice prompt (“…preferences specified by a vehicle 101 operator, e.g., in input via the HMI, with respect to movement of components of an autonomous vehicle 101”, see P[0016] and “…the module 106 determines whether to change any of the instructions implemented in the block 220 for positioning a vehicle 101 component or components. For example, a vehicle 101 operator could provide input via an HMI to change such instructions…”, see P[0025] and “…a human machine interface (HMI), such as an interactive voice response (IVR) system, a graphical user interface (GUI) including a touchscreen or the like, etc.”, see P[0005]),…, the rotational condition being rotation of the steering wheel that corresponds to angular displacement of the plurality of road wheels (“…such instructions could indicate, for an operator, whether to move a steering wheel to mimic or approximate vehicle 101 steering…operator preferences concerning positioning a vehicle component or components during autonomous vehicle operation”, see P[0017], and see the further explanation of Yopp below regarding the “plurality of road wheels”).
Yopp does not expressly recite the claimed
wherein a plurality of road wheels are electrically controlled by a steering wheel in the non-autonomous vehicle driving condition and the plurality of road wheels are controlled by an autonomous driving assist system in the autonomous vehicle driving condition
or the claimed
a steering wheel angle of the entire steering wheel in a straight ahead position in the non-rotational condition.
However, the vehicle of Yopp includes a steering wheel which may be manually operated by an operator (see P[0024]), and also includes a brake pedal (see P[0009]) and autonomous steering (see above citations), although road wheels are not expressly recited by Yopp, clearly the teachings of Yopp may be applied to any well-known vehicle configuration comprising wheels which may be steered manually by an operator operating the steering wheel, where the same wheels will clearly be operated by the autonomous driving module when performing autonomous steering, therefore, these limitations would have been obvious to a person having ordinary skill in the art at the time of the invention in order to achieve manual and autonomous steering for a vehicle.
Furthermore, Gazit (2013/0002416) teaches wherein a plurality of road wheels are electrically controlled by a steering wheel in the non-autonomous vehicle driving condition and the plurality of road wheels are controlled by an autonomous driving assist system in the autonomous vehicle driving condition (Gazit; “Steering wheel 12 has been pulled upwards, towards the driver (not shown). This disengages the clutch 42, disrupts the mechanical connection between the steering wheel 12 and the wheels 34, and engages the autonomous driving ECU (electronic control unit) 50”, see P[0026]) and a steering wheel angle of the entire steering wheel in a straight ahead position in the non-rotational condition (Gazit; “Turning the steering wheel can provide a signal to the autonomous driving ECU 50 to perform a certain maneuver”, see P[0031] and P[0034] and “…the system may, in any of the mentioned embodiments, provide to the steering wheel some bias, such as spring force, biasing the wheel toward a position, such as a home position (e.g., a 0° position)…facilitating moving toward the home position after the first action to allow the driver to make a distinct second action” (emphasis added), see P[0035], therefore, the steering wheel is biased to a home position or 0° position when the vehicle is in an autonomous mode).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Yopp with the teachings of Gazit, and wherein a plurality of road wheels are electrically controlled by a steering wheel in the non-autonomous vehicle driving condition and the plurality of road wheels are controlled by an autonomous driving assist system in the autonomous vehicle driving condition, and a steering wheel angle of the entire steering wheel in a straight ahead position in the non-rotational condition, as rendered obvious by Gazit, in order to provide for “switching between manual and autonomous steering modes” (Gazit; see P[0002]) and to provide for “a vehicle in autonomous steering mode having steer-by-wire steering” (Gazit; see P[0049]).

Regarding Claim 16, Yopp renders obvious the claimed method of claim 14, further comprising determining when the rotational condition is to be active and transitioning a steering wheel angle to match a road wheel angle,
where causing a steering wheel to mimic or approximate autonomous vehicle steering renders obvious matching a steering wheel angle to road wheel angles, such as by causing a steering wheel to move to an angle which represents a current road wheel angle in a manner consistent with controlling the road wheels using the steering wheel in a manual driving mode as known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to apply the teachings of Yopp to a conventional automobile comprising wheels controlled by a steering wheel in order to allow an operator to control the vehicle.



Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yopp (2015/0088357) in view of Gazit (2013/0002416) further in view of Wimmer et al. (2015/0032322).

Regarding Claim 7, Yopp does not teach the claimed rotational control system of claim 1, wherein the steering wheel is displaceable to a horizontal position during the autonomous vehicle driving condition.
However, Wimmer et al. (2015/0032322) teaches a vehicle steering wheel which may be decoupled from a steering linkage when the vehicle is in an autonomous assistance mode, which causes the steering wheel to be stationary, and where the steering wheel may be tilted to a horizontal position (Wimmer et al.; “In order to provide the driver with the possibility of extended interaction with the infotainment system, more convenient operation can be made possible by tilting and, if appropriate, movement of the touch-screen 16 and of the steering wheel rim 12 (see FIG. 3)…Both the touch-screen 16 and the steering wheel rim 12 with the palm rest 18 are now completely decoupled from the steering linkage, such that they are stationary while the driver assistance device changes the wheel lock angle”, see P[0032] and FIG. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yopp and Gazit with the teachings of Wimmer et al., and wherein the steering wheel is displaceable to a horizontal position during the autonomous vehicle driving condition, as rendered obvious by Wimmer et al., in order to “provide the driver with the possibility of extended interaction with” an infotainment system (Wimmer et al.; see P[0032]).

Regarding Claim 15, Yopp does not teach the claimed method of claim 14, further comprising displacing the steering wheel to a horizontal position during the autonomous vehicle driving condition.
However, Wimmer et al. (2015/0032322) teaches a vehicle steering wheel which may be decoupled from a steering linkage when the vehicle is in an autonomous assistance mode, which causes the steering wheel to be stationary, and where the steering wheel may be tilted to a horizontal position (Wimmer et al.; “In order to provide the driver with the possibility of extended interaction with the infotainment system, more convenient operation can be made possible by tilting and, if appropriate, movement of the touch-screen 16 and of the steering wheel rim 12 (see FIG. 3)…Both the touch-screen 16 and the steering wheel rim 12 with the palm rest 18 are now completely decoupled from the steering linkage, such that they are stationary while the driver assistance device changes the wheel lock angle”, see P[0032] and FIG. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yopp and Gazit with the teachings of Wimmer et al., and to displace the steering wheel to a horizontal position during the autonomous vehicle driving condition, as rendered obvious by Wimmer et al., in order to “provide the driver with the possibility of extended interaction with” an infotainment system (Wimmer et al.; see P[0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662